DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending and examined herein per Applicant’s 05/25/2021 filing with the Office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is to a computer-readable data storage medium.  Where the specification provides support for the claimed element in “a computer-readable data storage medium in a computer system is disclosed. The computer-readable storage medium comprises instructions”. (Instant Spec [41])  The Subject Matter Eligibility of Computer Readable Media memorandum (01/26/2010) states “The broadest reasonable interpretation of a claim drawn to a computer readable medium . . . typically covers forms of non-transitory tangible media and transitory propagating signal per se . . . particularly when the specification is silent”, Also see MPEP 2106.03(I).  It is suggested that Applicant add “non-transitory” to the claimed limitation to overcome the rejection.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-6 are to a method (process). Claims 7-12 are to a system (machine).
No claims 13-18 do not fall within at least one of the four categories of patent eligible subject, see rejection above at 4 for additional information.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes. Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method of evaluation executed by a computing system, the method comprising: 
displaying a plurality of trainee icons wherein each of the plurality of trainee icons is associated with one or more students; 
selecting an evaluated trainee from the plurality of trainee icons; 
displaying a plurality of task icons wherein each of the plurality of task icons is associated with one of a plurality of tasks; 
selecting from the plurality of task icons an evaluated task; 
upon selection of the evaluated trainee and the evaluated task, generating a score input area associated with the evaluated task; 
receiving an input score in the score input area; and 
updating one or more databases associated with the one or more students and the evaluated task.

The crux of the claim is to the evaluation of a trainee performing a task.  All data is input by the user, i.e. selects both the trainee and task to be evaluated and then enters an evaluation score.  All processing, evaluation, and judgements are made by the user and entered/store in the system.  Therefore the claim is found to be a mental process.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be are found to be insignificant extra solution active or data gathering and outputting.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements of the claim are found to be insignificant extra solution active that cannot transform the abstract idea in to patent eligible subject matter.
Additionally, the additional elements of “receiving” and “updating” stored information are found to be well-understood, routine, conventional activities in the computing art.  Therefore the additional elements when considered individually and as part of the ordered combination do not amount to significantly more than the abstract idea.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al (US 2008/0096181 A1) in view of Parthasarathy et al (US 2012/0231441 A1)

Claims 1, 7, and 13
Rogers teaches a method of evaluation executed by a computing system (Rogers [9] “methods and systems for an online test platform”), the method comprising: 
displaying a plurality of trainee icons wherein each of the plurality of trainee icons is associated with one or more students (Roger [28] “the proctor may click on the student icon from the proctor monitoring screen”, and [151] “Student representations, such as icons, may represent the status of a student such as waiting for an exam to start, taking the exam, finished the exam, needing assistance, accommodated, a special need, summary of test status (questions answered, questions not answered), time left or time taken in a test session, and the like” and fig. 16, 1622 and 1624); 
selecting an evaluated trainee from the plurality of trainee icons (Rogers [158] “example of the action of changing a student from "start" to "testing". A proctor has selected the activation arrow 1624 of student named "James Baldwin"” where testing is commonly recognized as a means for evaluation, i.e. evaluation is inherent to the task of testing); 
displaying a plurality of task icons wherein each of the plurality of task icons is associated with one of a plurality of tasks (Rogers [139] “may display one or more tests in the test display area 1414 that the proctor is currently responsible for proctoring.” Also see [138-140]); 
selecting from the plurality of task icons an evaluated task (Rodger [158] “proctor has selected the activation arrow 1624 of student named "James Baldwin" and the control 1622 for the student visually reflects the selected action of moving the student from Start to Testing” and fig. 17 and 18); 
updating one or more databases associated with the one or more students and the evaluated task (Rodger [113] “metadata may be used by the platform 100 to set accommodations, and support updating content in the test taker's web browser based on the testing metadata. Testing metadata may include user testing history such as testing results, prior testing performance, testing achievement levels, and the like.” Also see [146] and [77] “record of the user that may be stored in a database. The record stored in the database may include information necessary to facilitate providing test questions relevant to the user, such as questions based on a level of experience or training completed by the user. In an example, the user may be associated with a particular grade, class, language, training course, and the like that may have associated with it one or more questions that may be presented to the user”).
Rodger further teaches “finalizing accepts students answers and prepares the answers for scoring” (Roger [29]), but Rodger does not expressly teach the following limitations, that are taught by Parthasarathy in the an analogous art of an information sharing system 
upon selection of the evaluated trainee and the evaluated task, generating a score input area associated with the evaluated task (Parthasarathy [144] “, the teacher evaluates the electronic input to assign a score to the student”); 
receiving an input score in the score input area (Parathasarathy [10] “the electronic input to assign a score to the student”, [142] “button 1520 provides the option to grade a worksheet.” and fig. 15, 1520); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Roger the upon selection of the evaluated trainee and the evaluated task, generating a score input area associated with the evaluated task and receiving an input score in the score input area as taught by Parthasarathy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Roger in view of Parthasarathy also teach independent system claim 7 (Rogers [9] “methods and systems for an online test platform”) and computer-readable storage medium 13 (Roger [68] “the web browser may execute one or more instructions associated with the web page so that the software may be downloaded, installed, and activated on the station 102. The instructions may include automatically executing an installation program such as an install wizard on the station 102. The installation program may require interaction by the user to ensure a successful download and installation of the software”) recite substantially similar limitations as those rejected above; therefore these claims are rejected for the same reasoning given above.

Claim 7 recites the additionally taught limitations of computer system comprising a display screen, at least one processor and memory that comprises instructions that, when executed by the at least one processor, cause the at least one processor to perform acts (Rogers [174] “hardware may include a general-purpose computer and/or dedicated computing device. The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory . . . one or more of the processes may be realized as computer executable code created using a structured programming language such as C, an object oriented programming language such as C++, or any other high-level or low-level programming language (including assembly languages, hardware description languages, and database programming languages and technologies) that may be stored, compiled or interpreted to run on one of the above devices, as well as heterogeneous combinations of processors, processor architectures, or combinations of different hardware and software” and fig. 1).

Claims 2, 8, and 14
Roger in view of Parthasarathy teaches all the limitations of the method of evaluation executed by the computing system of claim 1, the trainee icon further comprising a status indicator, wherein the status indicator is configured to display a status based on a percentage of the plurality of tasks completed (Rogers [18], [32], [89], and Fig. 8,808 and fig. 10).
Claims 8 and 14 recite substantially similar limitations as those rejected above; therefore these claims are rejected for the same reasoning given above.

Claims 3, 9, and 15
Roger in view of Parthasarathy teaches all the limitations of the method of evaluation executed by the computing system of claim 1, further comprising: 
selecting a group icon associated with the one or more students (Roger [27], [166] and fig. 16); and 
displaying one or more student icons wherein each student icon comprises one student from the one or more students (Roger fig. 16-19).
Claims 9 and 15 recite substantially similar limitations as those rejected above; therefore these claims are rejected for the same reasoning given above.

Claims 4, 10, and 16
Roger in view of Parthasarathy teaches all the limitations of the method of evaluation executed by the computing system of claim 1, wherein one of the plurality of task icons associated with the evaluated task displays a task indicator (Roger [151] and fig.19).
Claims 10 and 16 recite substantially similar limitations as those rejected above; therefore these claims are rejected for the same reasoning given above.

Claims 5, 11, and 17
Roger in view of Parthasarathy teaches all the limitations of the method of evaluation executed by the computing system of claim 1, wherein the plurality of tasks displayed is dependent on the evaluated trainee selected (Rodger [29], [77], and [99]).
Claims 11 and 17 recite substantially similar limitations as those rejected above; therefore these claims are rejected for the same reasoning given above.

Claims 6, 12, and 18
Roger in view of Parthasarathy teaches all the limitations of the method of evaluation executed by the computing system of claim 1, further comprising: displaying a progress bar (Roger [120] and fig. 9, 808, 902, 904).
Claims 12 and 18 recite substantially similar limitations as those rejected above; therefore these claims are rejected for the same reasoning given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woodings et al (US 2004/0267595 A1) teaches tabs gives the user the information they need to review and evaluate the worker to determine their ability to work on any job or project without having to move around the system to check on these items, or to scroll though a long document page. The user saves time that may otherwise be lost on extra keystrokes and pages continually reloading as they navigate the system.
Ayad et al (US 2015/0006425 A1) teaches an electronic learning system for generating at least one visualization in relation to a plurality of learners. The system includes at least one data storage device storing learner data and class data, the learner data having a plurality of performance aspects associated with each learner and class data being associated with the plurality of learners, and at least one processor in data communication with the at least one data storage device. The at least one processor adapted to receive the learner data and the class data, generate at least one visualization indicative of performance of each learner in relation to the plurality of learners based upon the learner data and class data, the at least one visualization including multiple graphical features, each of the graphical features being indicative of one of the performance aspects of the learner relative to class data, and display the at least one visualization.
Harney et al (US 2016/0071424 A1) teaches data instructions cause the at least one processing device to generate an online educational portal, the online educational portal including a student information system, a class scheduler engine and at least one of a presentation module, a searchable directory of curricular resources, and an analytics engine. The class scheduler engine is configured to generate class schedules. The presentation module operates to display information about various school entities. The analytics engine operates to evaluate relationships between activities users have engaged in and assessed skills of those users in various other activities.
Davis et al (US 2018/0197432 A1) teaches a teacher may thus select one of the assessment areas, based on a key aspect score the teacher selects for the student, in an assessment block to give a student a score for a key aspect taught in the class. In a preferred embodiment, each assessment block comprises four individually selectable assessment areas which gives a student a key aspect score of 1, 2, 3 or 4. The individually selectable assessment areas may be highlight or colored so that the teacher may easily see the key aspect score each student received for each key aspect in the column of key aspects.
Noble et al (US 2019/0272775 A1) teaches providing a content item; receiving a response to the provided content item; identifying steps in the received response; evaluating each of the identified steps in the received response; evaluating the solution in the received response; and generating a score for the response based on a combination of evaluation of both the solution and the steps.
George et al (US 5,978,648) teaches performance assessment tasks are exemplars which are models of exemplary achievement for students to emulate in their own progress and rubrics which are sets of scoring guidelines to be followed in the evaluation of a student's work. Also incorporated into the assessment tool system are course or curriculum goals which are established for a particular subject or course and broader district goals which are established by a school/district/state for all grades.
Kortan et al (US 2019/0272770) teaches the received response includes an answer. In some embodiments, the at least one server can evaluate the received response, which evaluating the received response includes evaluating the answer. In some embodiments, evaluating the received response includes evaluating the identified steps of the received response. In some embodiments, the at least one server can update a student model in a student profile based on the evaluation of the received response. In some embodiments, the student model contains inferences regarding the student's mastery of at least one of: an attribute; a skill; or a concept.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623